Case 5:16-cv-10444-JEL-MKM ECF No. 1404, PageID.54482 Filed 01/22/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

  ORDER REMOVING UNRESPONSIVE PLAINTIFFS FROM THE
            SECOND BELLWETHER GROUP

       The 51 unresponsive Plaintiffs in the Second Bellwether Group who

 have failed to provide substantially completed and signed Plaintiff Fact

 Sheets and Authorizations by the deadline set in the Fifth Amended

 CMO (ECF No. 1255) are removed from the Second Bellwether Group.

 However, any and all claims brought by these Plaintiffs are not to be

 dismissed at this time. Attached as Exhibit A is a list of the 51

 unresponsive Plaintiffs.

       Further, within seven (7) days from the date of this Order, the

 Special Master will reselect 100 Plaintiffs to replace the 51 unresponsive

 Plaintiffs that are removed from the Second Bellwether Group. If more
Case 5:16-cv-10444-JEL-MKM ECF No. 1404, PageID.54483 Filed 01/22/21 Page 2 of 2




 than 51 Plaintiff Fact Sheets are timely submitted, the Special Master

 will randomly select 100 Plaintiffs from the entire pool of claimants who

 have timely submitted fact sheets to proceed as the Second Bellwether

 Group.

       Further, upon selection of the entire pool of 100 claimants for the

 Second Bellwether Group, all deadlines in the Fifth Amended CMO

 (ECF. No. 1255) relating to the Second Bellwether Group shall be reset

 by subsequent Court order.

       IT IS SO ORDERED.


 Dated: January 22, 2021                   s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on January 22, 2021.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
